Citation Nr: 0003119	
Decision Date: 02/08/00    Archive Date: 02/15/00

DOCKET NO.  97-33 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
Osgood-Schlatter's disease and stress fractures of the left 
tibia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from February to May 1992.  

In a May 1994 rating decision the Waco, Texas Department of 
Veterans Affairs (VA) Regional Office (RO) granted service 
connection for Osgood-Schlatter's disease and residuals of 
stress fractures of the left tibia, evaluated as 10 percent 
disabling effective the day following discharge from service 
in May 1992.  In January 1995, the veteran submitted a 
statement, which the RO construed as a claim for total 
rating, based on individual unemployability.  The RO denied 
entitlement to that benefit in a September 1995 rating 
decision.

In a statement received in December 1995, the veteran 
requested an increase in the evaluation of his service 
connected left tibia disability.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1996 rating determination in which the 
RO denied entitlement to an increased rating for the left 
tibia disability.  

The Board notes that in a brief presented to the Board in 
December 1999, the veteran's representative reported that the 
veteran had requested a hearing before a member of the Board 
at the RO.  However, the veteran was afforded the opportunity 
for such a hearing in October 1999, but failed to report 
without explanation for that hearing.  See 38 C.F.R. § 
20.704(c) (1999).


FINDING OF FACT

The veteran has failed without good cause to report for VA 
examinations needed to determine whether he is entitled to a 
rating in excess of 10 percent for Osgood-Schlatter's disease 
and stress fractures. 


CONCLUSION OF LAW

The claim for a rating in excess of 10 percent for Osgood-
Schlatter's disease and stress fractures is denied as a 
matter of law.  38 C.F.R. § 3.655 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A review of the veteran's service medical records shows 
treatment for stress fractures of the left tibia with a 
history of prior episodes.  The veteran was discharged from 
service after a Physical Standards Review Board proceeding in 
which it was determined that the veteran had left tibial 
stress fractures which existed prior to service and were not 
aggravated in service.  

Private medical records dated in May 1992 show that the 
veteran was seen for complaints of pain in his leg.  On 
examination, tenderness over the left mid distal 1/3 of the 
tibia was noted.  Also noted was cavus deformity of the left 
foot.  The diagnosis was stress fracture of the left tibia.  

The veteran was accorded a VA examination in October 1992.  
On examination, there was mild tenderness on the medial 
border of the tibia in the left lower leg that began at the 
junction of the upper middle third, extending down to the 
lower third of the tibia.  There was no irregularity of bone 
noted.  There was no evidence of nonunion in the bone.  X-
rays showed possible old Osgood-Schlatter's disease versus 
heterotopic ossification in the distal end of the patella 
tendon.  The diagnosis was stress fracture, tibia, left.  

In a June 1993 statement, L.R., M.D., reported that he 
reviewed the veteran's medical records prior to service and 
there was no evidence of a stress fracture of the left tibia 
prior to the veteran's entrance to service.  He further 
reported that the veteran sustained a vigorous physical 
program prior to service which rendered it unlikely that 
there was a stress fracture of the left tibia prior to 
service.  

The veteran submitted several lay statements acknowledging 
that the veteran did not experience any problems with his 
left leg prior to service. 

Private medical records dated in February to May 1993 
treatment for stress fractures of the left tibia.  An 
examination conducted in February 1993 revealed that the left 
tibia was slightly tender at the junction of the distal mid 
third.  X-rays showed that the stress fracture was no worse 
and approximately the same with probably more healing.  
Medical record dated in April 1993 shows that the veteran 
needed to avoid standing and walking for periods greater than 
20-30 minutes at a time for a period of six weeks.  Medical 
records dated in May 1993 showed minimal swelling of the leg 
and minimal tenderness.  There was full range of motion of 
the ankles and knees.  A bone scan taken in May 1993 was 
negative for any obvious stress fractures of the tibia.  

The veteran was accorded a VA examination in October 1993.  
The examination was reportedly unremarkable.  X-rays showed 
an un-united tibial tubercle with some fragmentation.  The 
diagnoses were stress fracture, tibia, left, by history, and 
Osgood-Schlatter's disease of left tibia tuberosity and 
history of stress fracture of left tibia.  

In a May 1994 rating decision, the RO granted service 
connection for Osgood-Schlatter's disease and stress 
fractures, left tibia, and assigned a 10 percent evaluation.  

VA outpatient treatment reports dated from September 1996 to 
May 1997 show that the veteran was seen with complaints of 
pain in both knees and legs.  X-rays showed normal lower 
legs, bilaterally.  X-rays of the knees showed separate 
ossification center right anterior tibial tubercle.  There 
was no other abnormality of the bones or joints.  X-rays of 
the tibia and fibula were unremarkable.  

The veteran was accorded a personal hearing in April 1997.  
At that time, he testified that he experienced increased pain 
in his left knee.  He reported that he experienced pain with 
extended walking and standing.  He also reported that he felt 
that his knee was loose.  He reported occasional swelling and 
difficulty climbing stairs.  

The veteran was accorded a VA joints examination in June 
1997.  At that time, he complained of pain and swelling.  On 
examination, there was tenderness to palpation of the medial 
aspect of the left knee as well as the medial aspect of the 
distal third of the left leg.  There was subluxation and 
instability noted.  There was no malunion.  Range of motion 
was as follows:  left knee flexion was to 90 degrees, 
extension was to 15 degrees, left ankle plantar flexion was 
to 20 degrees, and dorsiflexion was to 20 degrees.  The 
diagnosis was progressive traumatic arthritis, left knee, 
stress fracture, left tibia and Osgood-Schlatter's disease.  

The veteran was accorded a VA bone examination in June 1997.  
On examination, the veteran's gait was described as normal 
with antalgic qualities.  There was good heel and toe walking 
albeit with less facility on the left than the right.  The 
veteran could hop times two and squat.  Alignment of the 
knees was straight.  There was tenderness over the anterior 
medial shin area.  There was no swelling or redness in the 
area.  Active range of motion was to 140 degrees.  There was 
no tenderness about the knee.  Ankle range of motion was as 
follows: dorsiflexion was to 20 degrees, plantar flexion was 
to 55 degrees, inversion was to 50 degrees, and eversion was 
to 25 degrees.  The diagnoses were healed stress fracture, 
left tibia (old by history) and Osgood-Schlatter's disease or 
separate ossicles tibial tubercles (X-rays).  The examiner 
noted that there were no objective findings indicative of an 
active stress fracture or Osgood Schlatter's disease.  He 
stated that he was unable to explain the veteran's subjective 
complaints with the objective findings.  

The veteran was accorded a VA bone examination in June 1998.  
The veteran reported symptoms of aches and stiffness in both 
knees.  There were no reported periods of flare-ups.  There 
was no reported limitation on the veteran's occupational 
duties.  On examination, there was no deformity, angulation, 
or fast motion.  There was no shortening or intra-articular 
involvement.  There was no evidence of malunion, nonunion, 
loose motion, or fast joint.  There was moderate prominence, 
nontender, of each tibial tubercle.  The veteran's gait was 
described as normal.  There were no functional limitations 
with walking or standing.  Full range of motion was reported.  
There was no reported pain on motion.  There was no 
tenderness on the tibial bone but moderate tenderness over 
the medial aspect along the lower third of the tibia without 
swelling.  

In February 1999, the RO sent a letter to the veteran 
confirming his failure to report to a scheduled VA 
examination.  He was informed that he was required to report 
for scheduled examinations, and that a failure to report 
could result in his claim being rated on the evidence of 
record or denied.  The veteran was scheduled for a VA 
examination for left leg disability in February 1999.  He 
failed to report for this examination.


Pertinent Law and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (1999).  The average 
impairment as set forth in VA's Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
Diagnostic Codes which represent particular disabilities. 
Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability. Id.  If an 
unlisted condition is encountered it is rated under a closely 
related disease or injury in which the functions affected, 
the anatomical localization, and the symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (1999).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1 
(1999) which requires that each disability be viewed in 
relation to its history.

Although medical reports must be interpreted in light of the 
whole recorded history, the primary concern in a claim for an 
increased evaluation for a service-connected disability is 
the present level of disability.  here entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994); cf. Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran's left leg disability has been rated by the RO 
pursuant to Diagnostic Code 5262.  Under that diagnostic 
code, a 10 percent rating is provided for impairment due to 
malunion of the tibia and fibula which results in a slight 
knee disability.  A 20 percent rating for impairment due to 
malunion of the tibia which results in a moderate knee 
disability, and a 30 percent rating for impairment due to 
malunion of the tibia and fibula which results in marked knee 
disability.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (1999).  

VA regulations provide that: [W]hen entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination and a 
claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of this section as 
appropriate. Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc. For purposes of 
this section, the terms examination and reexamination include 
periods of hospital observation when required by VA. (b) 
Original or reopened claim, or claim for increase. When a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record. When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied. 38 C.F.R. § 3.655(a)(b).  

The Board further notes that a claimant who has arthritis and 
instability of the knee may be rated separately under 
diagnostic Codes 5003 and 5257.  The general counsel 
subsequently clarified that for a knee disability rated under 
DC 5257 to warrant a separate rating for arthritis based on 
X-ray findings and limitation of motion, limitation of motion 
under DC 5260 or DC 5261 need not be compensable but must at 
least meet the criteria for a zero-percent rating.  A 
separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59.  
VAOPGCPREC 9-98 (1998).  


Analysis

The veteran failed without explanation to report for a VA 
examination scheduled in order to evaluate his left leg 
disability.  Since he has offered no explanation for his 
absence, the Board must conclude that there is no showing of 
good cause for his failure to report.  Dusek v. Derwinkski, 2 
Vet. App. 519 (1992).

The most recent evidence pertaining to the veteran's 
disability consists of the June 1998 examination.  That 
examination showed that most findings were within normal 
limits.  It did not report on the extent of any subluxation 
or instability. Therefore, the scheduled examination was 
necessary to determine whether the veteran was entitled to an 
increase in the evaluation of his disability.  Since the 
veteran failed without good cause to report for an 
examination necessary to adjudicate his claim, that claim 
must be denied under the provisions of 38 C.F.R. § 
3.655(a),(b).

The veteran has not attempted to show good cause for his 
failure to report nor has he disputed that the examination 
was necessary to evaluate his claim.  To avoid confusion, in 
a case such as this one, where the law, and not the evidence, 
is dispositive, the claim should be denied or the appeal to 
the Board terminated because of the absence of legal merit or 
the lack of entitlement under the law.  Cf. Fed. R. Civ. P. 
12(b)(6) ("failure to state a claim upon which relief can be 
granted"). Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see 
also Giancaterino v. Brown, 7 Vet. App. 555, 561 (1995) 
(construing Sabonis, supra).


ORDER

A rating in excess of 10 percent for Osgood-Schlatter's 
disease and stress fractures of the left tibia is denied.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

